This was an action laid at the last Mercer Circuit. Mr. Field, for the defendant, moved for a rule to show cause why the verdict should not be set aside. At the trial, testimony taken in Nova Scotia under a commission was offered, which was objected to on the ground that it did not appear on the face of the return that the commissioners were sworn before a person lawfully authorized to administer an oath. The oath, as administered, was returned upon the commission, and by the jurat it appeared that the commissioners had been sworn before a person whose name was subscribed “ A. B., Justice of the Sup. Court of Nova Scotia.” There was no recital in the return of the commissioners that they had been sworn before a person lawfully authorized to administer an oath, nor was it so stated in the affidavit or jurat.
The objection was overruled, and Mr. Field, for the defendant, now moved for a rule, on the ground that the justice who tried the cause had erred in the admission of the testimony. He cited Den d. Perry v. Thompson, 1 Harr. 72.
Mr. Vroom, contra, insisted that the court would infer power to administer an oath in a judge of a court of high jurisdiction, such as the Supreme Court of that British province.
The court refused the rule.